            Case 3:20-cr-00261-MPS Document 5 Filed 12/22/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                       Grand Jury H-20-1

UNITED STATES OF AMERICA                          CRIMINAL NO.      J:wd-,µ;,/          rnflS)s,t!JYA.
                V.                                VIOLATIONS:

JOSEPHER Y. CARTAGENA                             18 U.S.C. § 371
                                                  (Conspiracy)

                                                  18 U.S.C. § 2312
                                                  (Transportation of Stolen Vehicles)

                                                  18 U.S.C. § 2313
                                                  (Possession of Stolen Vehicles)

                                                  18 U.S.C. § 2
                                                  (Aiding and Abetting)

                                         INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
                                          (Conspiracy)

       1.      In and around July 2020, the exact dates being unknown, in the District of

Connecticut and elsewhere, the defendant JOSEPHER Y. CARTAGENA and his co-conspirators,

both known and unknown to the Grand Jury, did unlawfully, knowingly, and intentionally

combine, conspire, confederate, and agree with each other and others to:


            a. transport in interstate commerce stolen motor vehicles, knowing the

               same to have been stolen, in violation of Title 18, United States

               Code, Section 2312, and


            b. receive, possess, conceal, store, barter, sell, and dispose of motor

               vehicles, which had crossed a State or United States boundary after
            Case 3:20-cr-00261-MPS Document 5 Filed 12/22/20 Page 2 of 6



                being stolen, knowing the same to have been stolen, in violation of

                Title 18, United States Code, Section 2313.


                              Manner and Means of the Conspiracy

       2.       The manner and means by which CARTAGENA and his co-conspirators sought to

accomplish and did accomplish the objects of the conspiracy included the following:

       3.       CARTAGENA and his co-conspirators would and did agree to steal motor vehicles

from car dealerships, private residential properties and elsewhere in Connecticut and transport

those vehicles from the State of Connecticut to outside Connecticut including to, among other

places, the State of New York.

       4.       CARTAGENA and his co-conspirators would and did travel together by car from

the State of New York to car dealerships located in Connecticut, where they would and did force

entry into those dealerships, and once inside they would and did locate and steal motor vehicle

keys and key fobs.

       5.       CARTAGENA and his co-conspirators would and did use the stolen motor vehicle

keys and key fobs to unlock and operate various motor vehicles parked in the car dealerships'

parking lots, steal those motor vehicles and then transport the stolen motor vehicles from the State

of Connecticut to outside Connecticut including to, among other places, the State of New York.

                                            Overt Acts

       6.       In furtherance of the conspiracy and to effect its illegal objects, CARTAGENA and

his co-conspirators committed and caused to be committed the following overt acts in the District

of Connecticut and elsewhere:

             a. On or about July 28, 2020, CARTAGENA entered a private residential property in
                Danbury, Connecticut, stole a white 2020 Jeep Gladiator Rubicon located there.




                                                 2
            Case 3:20-cr-00261-MPS Document 5 Filed 12/22/20 Page 3 of 6



            b. On or about July 28, 2020, CARTAGENA transported, and caused the transport
               of, the stolen white 2020 Jeep Gladiator Rubicon from the State of Connecticut to
               the State ofNew York.

            c. On or about July 29, 2020, at the Milford Auto Group dealership in Milford,
               Connecticut, CARTAGENA and a co-conspirator broke a glass door to gain entry
               to the dealership, searched for and collected key fobs, and tested whether the key
               fobs triggered any vehicles in the dealership's lot.

            d. On or about July 29, 2020, CARTAGENA used a key fob that triggered a red 2019
               Jeep Grand Cherokee in the lot of the Milford Auto Group dealership in Milford,
               Connecticut, and stole that vehicle.

            e. On or about July 29, 2020, CARTAGENA transported, and caused the transport of,
               the stolen red 2019 Jeep Grand Cherokee from the State of Connecticut to the State
               of New York.

            f.   On or about July 31, 2020, members of the conspiracy returned to the Milford Auto
                 Group dealership in Milford, Connecticut, and using a key fob stolen from the
                 dealership on July 29, 2020, entered and stole a black 2020 Jeep Grand Cherokee
                 Overland.

       All in violation of Title 18, United States Code, Section 371.

                                          COUNT TWO
                                (Transportation of a Stolen Vehicle)

       7.        Paragraphs 1 through 6 are incorporated herein.

       8.        On or about July 28, 2020, in the District of Connecticut and elsewhere, the

defendant JOSEPHER Y. CARTAGENA did unlawfully transport in interstate commerce, and did

aid and abet in the unlawful transport in interstate commerce of, a stolen motor vehicle, that is, a

white 2020 Jeep Gladiator Rubicon from Danbury, Connecticut, to the State of New York,

knowing the same to have been stolen.

       In violation of Title 18, United States Code, Sections 2312 and 2.

                                         COUNT THREE
                                  (Possession of a Stolen Vehicle)

       9.        Paragraphs 1 through 6 and 8 are incorporated herein.




                                                  3
          Case 3:20-cr-00261-MPS Document 5 Filed 12/22/20 Page 4 of 6



       10.     On or about July 28, 2020, in the District of Connecticut and elsewhere, the

defendant JOSEPHER Y. CARTAGENA did receive, possess, conceal, store, barter, sell, and

dispose of, and did aid and abet in the same, a stolen motor vehicle, that is, a white 2020 Jeep

Gladiator Rubicon, which vehicle had crossed a State boundary after being stolen, to wit, said

vehicle being stolen on July 28, 2020 in Danbury, Connecticut, and subsequently brought into the

State of New York, knowing the same to have been stolen.

       In violation of Title 18, United States Code, Sections 2313 and 2.

                                         COUNTFOUR
                               (Transportation of a Stolen Vehicle)

       11.     Paragraphs 1 through 6 are incorporated herein.

       12.     On or about July 29, 2020, in the District of Connecticut and elsewhere, the

defendant JOSEPHER Y. CARTAGENA did unlawfully transport in interstate commerce, and did

aid and abet in the unlawful transport in interstate commerce, a stolen motor vehicle, that is, a red

2019 Jeep Grand Cherokee from Milford, Connecticut, to the State of New York, knowing the

same to have been stolen.

       In violation of Title 18, United States Code, Sections 2312 and 2.

                                          COUNT FIVE
                                  (Possession of a Stolen Vehicle)

        13.    Paragraphs 1 through 6 and 12 are incorporated herein.

        14.    On or about July 29, 2020, in the District of Connecticut and elsewhere, the

defendant JOSEPHER Y. CARTAGENA did receive, possess, conceal, store, barter, sell, and

dispose o±: and did aid and abet in the same, a stolen motor vehicle, that is, a red 2019 Jeep Grand

Cherokee, which vehicle had crossed a State boundary after being stolen, to wit, said vehicle being

stolen on July 29, 2020 in Milford, Connecticut, and subsequently brought into the State of New

York, knowing the same to have been stolen.

                                                  4
          Case 3:20-cr-00261-MPS Document 5 Filed 12/22/20 Page 5 of 6



       In violation of Title 18, United States Code, Sections 2313 and 2.

                                  FORFEITURE ALLEGATION

        15.    Upon conviction of one or more of the offenses alleged in this Indictment,

defendant JOSEPHER Y. CARTAGENA shall forfeit to the United States of America, pursuant

to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c), all right, title, and interest in any and all

property, real or personal, which constitutes or is derived from proceeds traceable to violations of

18 U.S.C. § 2312, and a sum of money equal to the total amount of proceeds obtained as a result

of the offenses.

        16.    If any of the above described forfeitable property, as a result of any act or omission

of the defendant, cannot be located upon the exercise of due diligence, has been transferred, sold

to, or deposited with a third party, has been placed beyond the jurisdiction of the court, has been

substantially diminished in value, or has been commingled with other property which cannot be

divided without difficulty, it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as

incorporated by 28 U.S.C. § 2461 (c), to seek forfeiture of any other property of said defendant up

to the value of the forfeitable property described above.




                                                  5
         Case 3:20-cr-00261-MPS Document 5 Filed 12/22/20 Page 6 of 6



       All in accordance with 18 U.S.C. § 981(a)(l), as incorporated by 28 U.S.C. § 2461(c), 21

U.S.C. § 853, and Rule 32.2(a), Federal Rules of Criminal Procedure.


                                               A TRUE BILL


                                                   /s/
                                               FOREPERSON



U ONARD C. BOYLE
FIRST ASSISTANT UNIT          STATES ATTORNEY



ROBERTS. RU F
ASSISTANT U.S. ATTORNEY




                                               6
